Citation Nr: 0432760	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for stomach disorders, to 
include ulcer, irritable bowel syndrome and/or 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran had active service from December 1990 to June 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The RO denied service connection for stomach 
problems as secondary to the service-connected disability of 
post-operative residuals, ovarian cyst, adhesions and ectopic 
pregnancy.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
June 2004.  A transcript of her testimony has been associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that her stomach disorders, which include 
ulcer, irritable bowel syndrome with constipation and GERD 
are secondary to her service-connected post-operative 
residuals of ovarian cysts, adhesions, and ectopic pregnancy.  

The veteran was afforded a VA examination in May 2002.  The 
examiner essentially opined that the veteran's stomach 
troubles were not related to the previous surgery and were 
not residuals therefrom.  In a June 2002 addendum to the May 
2002 examination report, the same examiner noted that he 
reviewed the veteran's claims file and again concluded that 
complaints of her abdominal pain and constipation were not 
related to her previous surgery.  

However, the examiner did not address the possibility that 
the veteran's stomach disorders may be secondary to her 
service-connected back disability and/or her service-
connected depression.  A review of the veteran's medical 
records indicates that over the course of several years the 
veteran reported that various medications prescribed for 
service-connected disabilities, including anti-depressants 
and non-steroidal anti inflammatory drugs (NSAIDS) such as 
Naprosyn cause stomach upset and constipation.  

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In light of the Allen case, the VBA AMC must consider whether 
the veteran's ulcer, irritable bowel syndrome, constipation, 
and/or GERD disorders are proximately due to or the result of 
ANY of her service-connected disabilities pursuant to 
38 C.F.R. § 3.310(a) (2003).  If however, the VBA AMC 
determines that the veteran does not have a gastrointestinal 
disorder which is proximately due to or the result of ANY of 
her service-connected disabilities, the VBA AMC must now also 
consider whether the veteran has a separate stomach disorder 
which has been aggravated by ANY of her service-connected 
disabilities, including the service-connected depression 
and/or the service-connected back disability; and, if so, the 
level of disability attributable to aggravation must be 
determined.  In order to determine these questions, the Board 
finds that a VA examination is necessary.

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).  

In light of a possible alternate theory of entitlement on 
which service connection may be based, the veteran should be 
afforded another VA gastrointestinal examination to determine 
the current nature and likely etiology of all 
gastrointestinal disorders, including, but not limited to 
ulcer, irritable bowel and GERD.  The examiner should 
specifically opine as to whether it is at least as likely as 
not that the veteran has current chronic gastrointestinal 
disability secondary to the service-connected depression 
and/or secondary to the service-connected back disability.  

During the hearing on appeal, the veteran testified that she 
receives all current medical treatment from the VA medical 
system in Little Rock, Arkansas.  All pertinent VA treatment 
records should be obtained and associated with the claims 
file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his/her 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO provided notice of the VCAA to the 
veteran in letters dated August 2003 and December 2003.  The 
August 2003 letter was sent to the veteran specifically in 
response to the veteran's claim of service connection for 
bacterial vaginitis, which was ultimately granted in a 
October 2003 rating decision.  The second VCAA letter was 
sent to the veteran in December 2003, specifically in 
response to the veteran's claim of entitlement to Special 
Monthly Compensation for the loss of use of fallopian tubes, 
which was ultimately granted in a January 2004 rating 
decision.  

The RO did not send a VCAA letter to the veteran in response 
to her claim of service connection for stomach disorders.  
While the veteran was notified of the VCAA, in the letters of 
August 2003 and December 2003, she was not notified of the 
laws and regulations governing her appeal for secondary 
service connection, nor was she provided notice as to the 
type of evidence necessary to substantiate the claim of 
secondary service connection, and she was not provided notice 
of the veteran's responsibility to provide evidence or the 
actions taken by VA.  

The VA must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the VBA AMC 
must inform the veteran of the VCAA, notify the veteran as to 
the laws and regulations governing her appeal, provide notice 
as to the type of evidence necessary to substantiate the 
claim, provide notice of the veteran's responsibility to 
provide evidence, provide notice of the actions taken by VA 
and request that she provide any evidence in her possession 
that pertains to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The VBA AMC should contact the 
veteran and request that she provide any 
additional evidence in her possession 
that pertains to the claim, to include 
any service medical or VA treatment 
records.  In addition, the VBA AMC should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The VBA AMC should take appropriate 
steps in order to obtain and associate 
with the claims file all available recent 
VA medical records concerning treatment 
received by the veteran for her 
gastrointestinal disorders, including but 
not limited to ulcer, irritable bowel 
syndrome, constipation and GERD, not 
already associated with the claims file.  

3.  The VBA AMC then should schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
nature and the likely etiology of the 
claimed stomach disorders, including but 
not limited to ulcer, irritable bowel 
syndrome, constipation and GERD.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
requested study.  Any tests or studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
stomach disorders.  Based on his/her 
review of the case and examination of the 
veteran, the examiner should provide 
opinions, with adequate rationale, as to 
the following questions:

a.  Is it at least as likely as not that 
the veteran has current ulcer, irritable 
bowel syndrome, chronic constipation, 
GERD, and/or some other gastrointestinal 
disorder that was incurred or aggravated 
as a result of the service connected 
depression, and/or as a result of 
medications taken in conjunction with the 
service-connected depression?  A complete 
rationale for any opinion expressed must 
be provided.  

b.  Is it at least as likely as not that 
the veteran has current ulcer, irritable 
bowel syndrome, chronic constipation, 
GERD, and/or some other gastrointestinal 
disorder that was incurred or aggravated 
as a result of the service connected back 
disorder, and/or as a result of 
medications taken in conjunction with the 
service-connected back disorder?  A 
complete rationale for any opinion 
expressed must be provided.  

c.  If it is found that the veteran's 
stomach disorders are not proximately due 
to or the result of any of the service-
connected disabilities, is it at least as 
likely as not that any or all of the 
veteran's service-connected disabilities 
result in aggravation of the stomach 
disorders?  In other words, is there an 
additional increment of stomach disorder 
caused by the service-connected 
depression and/or service-connected back 
disorder?

If such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(1)  The baseline manifestations which 
are due to any gastrointestinal 
disorders;

(2)  The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service- connected 
depression and/or the service-connected 
back disability, including medications 
taken for these disabilities, based on 
medical considerations; and

(3)  The medical considerations 
supporting an opinion that increased 
manifestations of ulcer, irritable bowel 
syndrome, constipation and/or GERD are 
proximately due to service-connected 
depression and/or back disorder.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The complete examination 
reports and any test results must be 
associated with the claims folder.  

4.  Following completion of the 
development requested above, the VBA AMC 
must review the veteran's claim.  The VBA 
AMC in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and Quartuccio is completed.  
If the benefit sought on appeal remains 
denied, then the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


